Bleckley, Justice.
True it is that a wife cannot apply her property to the ■payment of her husband’s debts, the statute disabling her from so doing. But when property which she claims is levied upon as his, and she has her day in court, and it is ■adjudged his, with or without her consent, under circum- . stances which would conclude any other suitor, why is she not concluded? Is her mental approbation or disapprobation of a judgment to regulate or vary its effect? Must she fight to the last in order to be beaten ? Can she concede nothing ? confess nothing ? Does the judgment of a court *546of competent jurisdiction clasp a married woman with less force and hold her less persistently than it does a single woman ? It is the judgment, not her consent or non-com-sent to it, that closes the controversy. Whoever can gain a case can lose it, for there is, and must be, mutuality in the results of litigation. Any litigant who does not require a guardian ad Utem stands before the court as the equal of the ad-~ verse party, and a judgment fairly obtained which binds the one will bind the other. To this rule there is no exception in-favor of married women. The law of judgment, not the law of contract, rules the present case on the controlling, point. 60 Ga., 189; 61 lb., 512.
Judgment affirmed.